Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.
Claims 1-2, 4-23 and 26-28 are pending.
 
Rejoinder
The election of species requirement in the action mailed 5/20/19 is withdrawn and all of the antibodies have been examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Lynn Janulis on 2/11/21.
The application has been amended as follows: 
Claim 1 is amended as follows:

1. (Currently Amended) An isolated human antibody or antigen binding
fragment thereof capable of binding to human cadherin 19 (CDH19) on the surface of a
target cell, comprising a VH region comprising CDR-H1, CDR-H2 and CDR-H3 and a VL region comprising CDR-L1, CDR-L2 and CDR-L3 selected from the group consisting of:
(a) a VH region comprising CDR-H1 as set forth in SEQ ID NO: 124, CDR-H2 as
set forth in SEQ ID NO: 125, CDR-H3 as set forth in SEQ ID NO: 126, and a VL region
comprising CDR-L1 as set forth in SEQ ID NO: 292, CDR-L2 as set forth in SEQ ID NO: 293 and CDR-L3 as set forth in SEQ ID NO: 294,
(b) a VH region comprising CDR-H1 as set forth in CDR-H1 as set forth in SEQ
ID NO: 130, CDR-H2 as set forth in SEQ ID NO: 131, CDR-H3 as set forth in SEQ ID NO: 132, and a VL region comprising CDR-L1 as set forth in SEQ ID NO: 298, CDR-L2 as set forth in SEQ ID NO: 299 and CDR-L3 as set forth in SEQ ID NO: 300,
(c) a VH region comprising CDR-H1 as set forth in CDR-H1 as set forth in SEQ
ID NO: 136, CDR-H2 as set forth in SEQ ID NO: 137, CDR-H3 as set forth in SEQ ID NO: 138, and a VL region comprising CDR-L1 as set forth in SEQ ID NO: 304, CDR-L2 as set forth in SEQ ID NO: 305 and CDR-L3 as set forth in SEQ ID NO: 306,
(d) a VH region comprising CDR-H1 as set forth in CDR-H1 as set forth in SEQ
ID NO: 142, CDR-H2 as set forth in SEQ ID NO: 143, CDR-H3 as set forth in SEQ ID NO:  144, and a VL region comprising CDR-L1 as set forth in SEQ ID NO: 310, CDR-L2 as set forth in SEQ ID NO: 311 and CDR-L3 as set forth in SEQ ID NO: 312,
(e) a VH region comprising CDR-H1 as set forth in CDR-H1 as set forth in SEQ
ID NO: 148, CDR-H2 as set forth in SEQ ID NO: 149, CDR-H3 as set forth in SEQ ID NO: 150, and a VL region comprising CDR-L1 as set forth in SEQ ID NO: 316, CDR-L2 as set forth in SEQ ID NO: 317 and CDR-L3 as set forth in SEQ ID NO: 318,

ID NO: 166, CDR-H2 as set forth in SEQ ID NO: 167, CDR-H3 as set forth in SEQ ID NO: 168, and a VL region comprising CDR-L1 as set forth in SEQ ID NO: 334, CDR-L2 as set forth in SEQ ID NO: 335 and CDR-L3 as set forth in SEQ ID NO: 336,
(g) a VH region comprising CDR-H1 as set forth in CDR-H1 as set forth in SEQ
ID NO: 124, CDR-H2 as set forth in SEQ ID NO: 125, CDR-H3 as set forth in SEQ ID NO:  915, and a VL region comprising CDR-L1 as set forth in SEQ ID NO: 292, CDR-L2 as set forth in SEQ ID NO: 293 and CDR-L3 as set forth in SEQ ID NO: 294,
(h) a VH region comprising CDR-H1 as set forth in CDR-H1 as set forth in SEQ
ID NO: 124, CDR-H2 as set forth in SEQ ID NO: 125, CDR-H3 as set forth in SEQ ID NO:  915, and a VL region comprising CDR-L1 as set forth in SEQ ID NO: 292, CDR-L2 as set forth in SEQ ID NO: 293 and CDR-L3 as set forth in SEQ ID NO: 928,
(i) a VH region comprising CDR-H1 as set forth in CDR-H1 as set forth in SEQ
ID NO: 124, CDR-H2 as set forth in SEQ ID NO: 125, CDR-H3 as set forth in SEQ ID NO:  915, and a VL region comprising CDR-L1 as set forth in SEQ ID NO: 292, CDR-L2 as set forth in SEQ ID NO: 293 and CDR-L3 as set forth in SEQ ID NO: 929,


[(k)] (j) a VH region comprising CDR-H1 as set forth in CDR-H1 as set forth in SEQ ID NO: 166, CDR-H2 as set forth in SEQ ID NO: 167, CDR-H3 as set forth in SEQ ID NO:  168, and a VL region comprising CDR-L1 as set forth in SEQ ID NO: 334, CDR-L2 as set forth in SEQ ID NO: 335 and CDR-L3 as set forth in SEQ ID NO: 942,
[(l)] (k) a VH region comprising CDR-H1 as set forth in CDR-H1 as set forth in SEQ ID NO: 166, CDR-H2 as set forth in SEQ ID NO: 167, CDR-H3 as set forth in SEQ ID NO:  168, and a VL region comprising CDR-L1 as set forth in SEQ ID NO: 334, CDR-L2 as set forth in SEQ ID NO: 335 and CDR-L3 as set forth in SEQ ID NO: 943,


[(n)] (l) a VH region comprising CDR-H1 as set forth in CDR-H1 as set forth in SEQ ID NO: 148, CDR-H2 as set forth in SEQ ID NO: 149, CDR-H3 as set forth in SEQ ID NO: 150, and a VL region comprising CDR-L1 as set forth in SEQ ID NO: 316, CDR-L2 as set forth in SEQ ID NO: 317 and CDR-L3 as set forth in SEQ ID NO: 937,
[(o)] (m) a VH region comprising CDR-H1 as set forth in CDR-H1 as set forth in SEQ ID NO: 148, CDR-H2 as set forth in SEQ ID NO: 149, CDR-H3 as set forth in SEQ ID NO: 150, and a VL region comprising CDR-L1 as set forth in SEQ ID NO: 316, CDR-L2 as set forth in SEQ ID NO: 317 and CDR-L3 as set forth in SEQ ID NO: 938,
[(p)] (n) a VH region comprising CDR-H1 as set forth in CDR-H1 as set forth in SEQ ID NO: 148, CDR-H2 as set forth in SEQ ID NO: 149, CDR-H3 as set forth in SEQ ID NO: 919, and a VL region comprising CDR-L1 as set forth in SEQ ID NO: 316, CDR-L2 as set forth in SEQ ID NO: 317 and CDR-L3 as set forth in SEQ ID NO: 938,
[(q)] (o) a VH region comprising CDR-H1 as set forth in CDR-H1 as set forth in SEQ ID NO: 142, CDR-H2 as set forth in SEQ ID NO: 143, CDR-H3 as set forth in SEQ ID NO: 144, and a VL region comprising CDR-L1 as set forth in SEQ ID NO: 310, CDR-L2 as set forth in SEQ ID NO: 311 and CDR-L3 as set forth in SEQ ID NO: 935,
[(r)] (p) a VH region comprising CDR-H1 as set forth in CDR-H1 as set forth in SEQ ID NO: 142, CDR-H2 as set forth in SEQ ID NO: 143, CDR-H3 as set forth in SEQ ID NO: 918, and a VL region comprising CDR-L1 as set forth in SEQ ID NO: 310, CDR-L2 as set forth in SEQ ID NO: 311 and CDR-L3 as set forth in SEQ ID NO: 935,
[(s)] (q) a VH region comprising CDR-H1 as set forth in CDR-H1 as set forth in SEQ ID NO: 142, CDR-H2 as set forth in SEQ ID NO: 143, CDR-H3 as set forth in SEQ ID NO: 918, and a VL region comprising CDR-L1 as set forth in SEQ ID NO: 310, CDR-L2 as set forth in SEQ ID NO: 311 and CDR-L3 as set forth in SEQ ID NO: 936,
[(t)] (r) a VH region comprising CDR-H1 as set forth in CDR-H1 as set forth in SEQ ID NO: 136, CDR-H2 as set forth in SEQ ID NO: 137, CDR-H3 as set forth in SEQ ID NO: 138, and a VL region comprising CDR-L1 as set forth in SEQ ID NO: 304, CDR-L2 as set forth in SEQ ID NO: 305 and CDR-L3 as set forth in SEQ ID NO: 933,
(s) a VH region comprising CDR-H1 as set forth in CDR-H1 as set forth in SEQ ID NO: 136, CDR-H2 as set forth in SEQ ID NO: 137, CDR-H3 as set forth in SEQ ID NO: 917, and a VL region comprising CDR-L1 as set forth in SEQ ID NO: 304, CDR-L2 as set forth in SEQ ID NO: 305 and CDR-L3 as set forth in SEQ ID NO: 934,
[(v)] (t) a VH region comprising CDR-H1 as set forth in CDR-H1 as set forth in SEQ ID NO: 130, CDR-H2 as set forth in SEQ ID NO: 131, CDR-H3 as set forth in SEQ ID NO: 132, and a VL region comprising CDR-L1 as set forth in SEQ ID NO: 298, CDR-L2 as set forth in SEQ ID NO: 299 and CDR-L3 as set forth in SEQ ID NO: 930,
[(w)] (u) a VH region comprising CDR-H1 as set forth in CDR-H1 as set forth in SEQ ID NO: 130, CDR-H2 as set forth in SEQ ID NO: 131, CDR-H3 as set forth in SEQ ID NO: 916, and a VL region comprising CDR-L1 as set forth in SEQ ID NO: 298, CDR-L2 as set forth in SEQ ID NO: 299 and CDR-L3 as set forth in SEQ ID NO: 931, and
[(x)] (v) a VH region comprising CDR-H1 as set forth in CDR-H1 as set forth in SEQ ID NO: 130, CDR-H2 as set forth in SEQ ID NO: 131, CDR-H3 as set forth in SEQ ID NO:  916, and a VL region comprising CDR-L1 as set forth in SEQ ID NO: 298, CDR-L2 as set forth in SEQ ID NO: 299 and CDR-L3 as set forth in SEQ ID NO: 932.

Allowable Subject Matter
Claims 1-2, 4-23 and 26-28 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30 to 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Sheela J. Huff/Primary Examiner, Art Unit 1643